     8:20-cr-00108-JFB-SMB Doc # 33 Filed: 03/05/21 Page 1 of 2 - Page ID # 65


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                   8:20CR108
                      Plaintiff,
                                                          PRELIMINARY ORDER OF
        vs.                                                    FORFEITURE

 TRICIA MARIE VOWELL,

                      Defendant.


       This matter is before the before the Court upon the Government=s Motion for

Preliminary Order of Forfeiture (Filing No. 32). The Court reviews the record in this case

and, being duly advised in the premises, finds as follows:

   1. Defendant Tricia Marie Vowell entered into a Plea Agreement (Filing No. 31),

agreeing to enter a plea of guilty to Count One of the Indictment and to admit to the Forfeiture

Allegation of the Indictment.

   2. The Forfeiture Allegation alleged defendant used the $7,380 U.S. currency to

facilitate the offense, and/or that the currency was derived from proceeds obtained directly

or indirectly as a result of the commission of the offense.

   4. By virtue of said plea of guilty, defendant has forfeited her interest in the subject

currency. Accordingly, the United States should be entitled to possession of said currency

pursuant to 21 U.S.C. ' 853.

   5. The Motion for Preliminary Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Preliminary Order of Forfeiture is hereby granted.

       B. Based upon the Forfeiture Allegation of the Indictment and the plea of guilty, the

United States is hereby authorized to seize the $7,380 U.S. currency.
     8:20-cr-00108-JFB-SMB Doc # 33 Filed: 03/05/21 Page 2 of 2 - Page ID # 66


       C. Defendant’s interest in the $7,380 U.S. currency is hereby forfeited to the United

States for disposition in accordance with the law, subject to the provisions of 21 U.S.C.

' 853(n)(1).

       D. The United States shall hold the currency in its secure custody and control.

       E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of this

Preliminary Order of Forfeiture for at least thirty consecutive days on an official internet

government forfeiture site, www.forfeiture.gov. The United States may also, to the extent

practicable, provide direct written notice to any person known to have an interest in the

currency.

       F. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person,

other than the defendant, having or claiming a legal interest in the property must file a petition

with this Court within 30 days of the final publication of notice or of receipt of actual notice,

whichever is earlier.

       G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

penalty of perjury and set forth the nature and extent of the petitioner=s right, title or interest

in the property and any additional facts supporting the petitioner=s claim and the relief sought.

       H. Upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.

       ORDERED this 5th day of March, 2021.

                                                    BY THE COURT:

                                                    s/ Joseph F. Bataillon
                                                    Senior United States District Judge




                                                2
